Citation Nr: 0701274	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability

2.  Entitlement to an initial evaluation in excess of 20 
percent for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served in the Marine Corps from May 1988 to 
January 1990 and in the Army from May 1993 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of the issues on appeal was later 
transferred to the Waco, Texas RO.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 9 
degrees of talar tilt and requires the veteran to wear a 
brace.  

2.  The veteran's left ankle disability is not manifested by 
ankylosis, or abduction, adduction, inversion or eversion 
deformity. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but 
no greater, for a right ankle disability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 
(2006).

2.  The criteria for a disability rating in excess of 20 
percent for a left ankle disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case by a July 2003 letter.  The letter informed the 
veteran that the evidence should show that his service-
connected disability had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  In the aforementioned 
July 2003 letter, the veteran was not provided with notice 
regarding how VA determines the degree of disability and 
effective date.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In light of the Board's denial of a higher rating 
for a left ankle disability, any questions regarding 
downstream elements are rendered moot.  As for the right 
ankle disability, the RO can remedy any failure to provide 
effective date notice following the Board's decision.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the July 2003 
letter from the RO asked the veteran to provide any evidence 
or information in her possession that would support his 
claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA treatment records and all 
private records identified by the veteran.  The veteran 
underwent several VA examinations, and further assessment is 
not necessary to make a decision on the appeal.  The veteran 
has not requested VA's assistance in obtaining any other 
evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Diagnostic Code 5270 provides for evaluation of ankylosis of 
an ankle.  A 20 percent evaluation is warranted where the 
there is ankylosis in plantar flexion less than 30 degrees.  
A 30 percent evaluation is proper where there is ankylosis in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  A maximum 
evaluation of 40 percent will be assigned where there is 
ankylosis in plantar flexion at more than 40 degrees, in 
dorsiflexion in more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2006). 

Several other Diagnostic Codes provide a maximum 20 percent 
evaluation.  Diagnostic Code 5271 provides a maximum 20 
percent evaluation for marked limitation of motion of an 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  
Diagnostic Code 5272 provides a maximum 20 percent evaluation 
for ankylosis of the subastralgar or tarsal joint in poor 
weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5272 (2006).  The Board does not find Diagnostic Codes 5273 
and 5274 to be applicable because there is no evidence of 
malunion of the os calcis or astralgus or of astralgectomy 
appearing anywhere in the record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5273, 5274 (2006)

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion. 38 
C.F.R. § 4.71, Plate II.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Right Ankle

The veteran first injured his right ankle in 1988 when he 
suffered an ankle sprain.  Following this injury, he 
underwent arthroscopy in 1989, which revealed some synovitis, 
especially in the anterior lateral aspect, and mild 
degenerative arthritis of the talofibula joint.  No loose 
bodies were noted and a minimal debridement was done.  
Follow-up examination revealed near full range of motion with 
minimal crepitus.  

In June 2003 the veteran was seen at the VA medical center on 
an outpatient basis.  At that time the veteran presented 
complaining of chronic ankle pain and denied any new trauma.  
It was noted that previous X-rays showed arthritis and that 
his ankles exhibited full range of motion with no edema and 
normal gait.  

In April 2004, the veteran was seen at the VA medical center 
for a consultation regarding management of his traumatic 
arthritis.  A treatment note from this period indicates 
chronic right ankle traumatic arthritis with ankylosis, 
stable.  

Ultimately, in September 2004, the veteran received a full 
examination of his ankles at the VA medical center.  The 
examiner noted the history of right ankle injury, as outlined 
above.  The veteran reported pain in the right ankle as 10/10 
and reported that it frequently gave way on him.  For the 
previous two years the veteran had been wearing an ankle 
brace.  There was 9 degrees of talar tilt of the right ankle.  
Dorsiflexion was to 15 degrees.  Plantar flexion was to 20 
degrees.  Inversion was to 20 degrees.  Eversion was to 20 
degrees.  There was tenderness about the medial and lateral 
ankle, with no fluid or local heat.  The veteran walked with 
a severe limp of the right leg.  It was noted that the 
veteran had to use a walker and that he wore special shoes.  
The examiner diagnosed degenerative joint disease of the 
right ankle with status post operative repair with continued 
ankle pain, moderate instability and moderate disability with 
progression.  

The veteran is entitled to a 40 percent, but no greater, 
evaluation for the disability of his right ankle.  Several 
examiners have commented that the veteran's right ankle 
exhibits ankylosis.  Nonetheless, the veteran's right ankle 
exhibits some range of motion and is not truly fixed in 
place.  The evidence, however, indicates that the veteran's 
right ankle exhibits 9 degrees of talar tilt and that he must 
wear a brace on this ankle.  The Board finds that these facts 
approximate an inversion deformity of the veteran's right 
ankle.  Accordingly, a 40 percent, but no greater, evaluation 
is appropriated for the veteran's right ankle disability.  

Left Ankle

The veteran's left ankle first began to give him problems in 
1994 after he suffered a sprain.  Shortly after this sprain, 
the veteran had a Chrisman-Snook procedure performed in July 
1994.  Shortly after the surgery, the veteran received a 
medical evaluation in September 1994.  

Examination in September 1994 revealed a limited range of 
motion with zero degrees of dorsiflexion and 10 degrees of 
plantar flexion.  There was no instability on lateral stress.  
He had a negative anterior drawer.  Pulses were 4/4 in the 
posterior tibialis and dorsalis pedis.  Motor was 5/5 
throughout and sensation was intact to touch.  He walked with 
a normal gait and there was no evidence of a limp. 
It was noted that the veteran was undergoing intensive 
physical therapy at the time and it was expected that range 
of motion would improve.  

Of record is a September 1998 orthopedic evaluation of the 
veteran's left ankle.  The veteran reported continued pain 
since the 1994 surgery as well as morning stiffness.  He 
further reported pain with prolonged standing and when 
walking a great distance, and also reported occasional 
episodes on uneven ground of his left ankle giving way.

Physical examination in September 1998 revealed a well healed 
surgical scar on the posterior aspect of the lateral 
malleolus.  Anterior drawer and lateral tilt examination were 
normal.  Range of motion was 10 degrees of dorsiflexion and 
25 degrees of plantar flexion.  Examination of the subtalar 
joint revealed 20 degrees of eversion and 10 degrees of 
inversion.  All motion was without crepitus or pain.   X-rays 
revealed normal joint spaces with mild degenerative changes 
and chronic ankle pain and moderate ankylosis of the left 
ankle with limited ROM was diagnosed.  No improvement was 
forecasted.  

In February 2000, the veteran received an examination of his 
left ankle.  His subjective complaints were the same as those 
related at the September 1998 examination.  Examination at 
this time revealed no evidence of swelling in the ankle 
joint.  The veteran's gait was slightly antalgic, favoring 
his left leg.  Left ankle range of motion was 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  There was a 
negative anterior drawer and tilt.  All motion was without 
crepitus or pain.  X-rays revealed no evidence of significant 
osteoarthritis, with the possibility of some minimal 
narrowing of the joint space.  The final diagnosis was of 
chronic ankle pain with moderate stiffness and his condition 
was not expected to improve, but rather gradually worsen. 

In August 2003 the veteran's left ankle was once again 
reexamined.  At that time the veteran reported pain in this 
ankle as 8/10.  He stated that his ankle was stiff and that 
he would get increasing pain with weight bearing.  X-rays of 
the ankle showed a drill hole through the distal fibula with 
a lot of sclerosis around it.  The talus had a tiny spur 
between the talus and medial malleolus.  Dorsiflexion was to 
5 degrees.  Plantar flexion was to 20 degrees.  Eversion was 
to 10 degrees and inversion was to 10 degrees.  The VA 
examiner diagnosed degenerative joint disease of the left 
ankle with status postoperative repair with ankle pain, 
degreased range of motion, moderate disability with 
progression.  

Of record is an April 2004 treatment note from the VA medical 
center.  At that time the veteran reported for management of 
stable traumatic arthritis.  It was noted that the veteran 
had moderate ankylosis of his left ankle with limited range 
of motion; however, no goniometric measurements were taken.  

In September 2004 the veteran was seen at the VA medical 
center for full examination of his left ankle.  At that time 
the veteran reported pain in this ankle as 10/10 and did not 
wear a brace on this ankle.  X-rays in September 2004 showed 
moderate degenerative changes and a small bone spur between 
the talus and medial malleolus.  Dorsiflexion was to 5 
degrees.  Plantar flexion was to 10 degrees.  Eversion was to 
15 degrees.  Inversion was to 5 degrees.  The examiner 
diagnosed degenerative joint disease of the left ankle with 
status post operative repair in 1994 with continued ankle 
pain of moderate disability with progression.  The examiner 
noted that the ankle was stable.  

The veteran is not entitled to an evaluation greater than 20 
percent for his left ankle disability.  Even though several 
examiners have indicated that the veteran's left ankle 
exhibits ankylosis and sclerosis, the Board does not find 
that the facts substantiate a finding of ankylosis as 
contemplated by applicable law.  As outlined above, the 
veteran's left ankle still exhibits some range of motion.  As 
evidenced by the latest VA examination, the left ankle is not 
fixed between 30 and 40 degrees of plantar flexion or in 
dorsiflexion between zero and 10 degrees.  Moreover, it is 
not fixed in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, and there is no 
evidence of abduction, adduction, eversion or inversion 
deformity.  In the absence of ankylosis, a rating higher than 
20 percent is not available under the schedule.  Accordingly, 
there being no possibility of establishing a higher 
evaluation under any other possibly applicable diagnostic 
code, the claim must be denied.  


ORDER

Entitlement to an evaluation of 40 percent, but no greater, 
for a right ankle disability, is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for a left ankle disability is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


